Citation Nr: 1440069	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO. 10-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By way of background, in its March 2014 decision the Board granted service connection for right ear hearing loss and tinnitus. As the grant of service connection for those disabilities constituted a full award of the benefits sough on appeal, the Board finds those issues are no longer on appeal.

The Board remanded the issues on appeal for additional development in March 2014. A new VA examination having been provided, the Board finds the directives have been substantially complied with, and the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2013. A transcript of the hearing is contained in the Virtual VA file associated with the Veteran's claim.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Left ear hearing loss is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in November 2010, prior to the initial unfavorable adjudication in February 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and to ascertain whether there was any outstanding evidence. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted relevant private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA audiological examinations in December 2010, accompanied by a January 2011 addendum opinion, and April 2014. The examinations were adequate because the examiners reviewed the history, conducted medical examinations of the Veteran, and provided sufficient supporting rationales for the opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for service connection for left ear hearing loss. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For sensorineural hearing loss, as an organic disease of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for bilateral hearing loss. The evidence of record establishes that the Veteran has a current hearing loss disability for VA purposes. 38 C.F.R. § 3.385. Further, while in service the Veteran loaded ordinance onto running aircraft, which would have exposed him to excessive noise. The sole question for the Board, then, is whether a nexus exists between the current disability and in-service noise exposure.

The Veteran has stated that his in-service noise exposure is what caused his current left ear hearing loss. While the Veteran is competent to testify to lay observable facts, such as the onset or persistence of symptoms, he is not competent to opine as to a causal relationship between his in-service noise exposure and his bilateral hearing loss, as such a determination requires medical expertise. Jandreau, 492 F.3d at 1377. 

Turning to the medical evidence, the Veteran was provided with VA audiological examinations in December 2010, for which an addendum opinion was obtained in January 2011, and April 2014. The December 2010 VA examiner found that, when the Veteran's enlistment audiogram was properly converted from ASA to ISO, there were no significant threshold shifts in the left ear while the Veteran was in service, and therefore the Veteran's current left ear hearing loss was less likely than not related to his active duty service. The April 2014 VA examiner came to the same conclusion, also based on the fact that, when properly converted, the Veteran's enlistment and separation audiograms do not reflect a significant hearing threshold shift during active duty service.

The Veteran submitted a private audiological opinion in July 2010. The private examiner indicated that the Veteran's enlistment and separation examinations did reflect significant threshold shifts in service, and therefore it was more likely than not that the Veteran's hearing loss was related to his active duty service. However, as noted by the December 2010 VA examiner, the private examiner did not note whether the Veteran's enlistment examiner had been properly converted from ASA to ISO. Such a failure to properly convert the Veteran's entrance audiogram results in exaggerated threshold differences, as shown below:

December 1966 enlistment audiogram (ASA)




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
Not Tested
0
LEFT
-5
-5
5
Not Tested
5

December 1966 enlistment audiogram (converted to ISO)




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
Not Tested
5
LEFT
10
5
15
Not Tested
10


March 1971 separation examination (ISO)




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
20
15
LEFT
10
5
5
15
15

If not converted, comparing the enlistment and separation examinations does show threshold shifts of 10 or more decibels in the left ear. However, when converted, there are no increased threshold levels from enlistment to separation higher than 5 decibels. As such, the private medical opinion, in that it is based on hearing threshold shifts of ten decibels or more in the left ear, is based on an inaccurate factual premise and entitled to no probative weight with respect to left ear hearing loss. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Again, a VA examiner noted in January 2011 that hearing was within normal limits at all rating frequencies at separation with no hearing threshold shifts occurring for any rating frequencies between enlistment and separation when conversions are made for the calibration differences between enlistment and separation audiograms.  As no hearing loss or significant hearing threshold shifts occurred while on active duty, he opined that the Veteran's current ratable hearing loss was less likely as not caused by or the result of military noise exposure. The April 2014 examiner also opined that hearing loss in the left ear was not at least as likely as not caused by or a result of an event in service.  He also noted that hearing was within normal limits for all rating frequencies at separation with no significant hearing threshold shifts occurring for any rating frequencies between enlistment and separation.  These opinions are entitled to great probative weight as they are based on an accurate review of the history and as a rationale was provided for the opinions.     

The Veteran's VA and private treatment records reflect complaints of hearing loss, with the earliest entry being in January 2004. However, these records do not contain any opinions indicating that the Veteran's left ear hearing loss is related to his military service, nor do they reflect continuous complaints of symptoms since the Veteran's separation from service. As such, based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss is causally related to his active duty service. As the third element is not met, direct service connection is not warranted in this case. 38 C.F.R. § 3.303.

Turning to presumptive service connection, the Veteran is diagnosed with left ear sensorineural hearing loss. As sensorineural hearing loss is considered an organic disease of the nervous system, it is considered to be a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). 

However, the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss manifested within one year of his separation from service. While the Veteran has stated that he experienced hearing loss in service, the Veteran's left ear hearing was shown to be within normal limits on his March 1971 separation examination. Further, the Veteran's treatment records are silent for any complaints or diagnoses of hearing loss within the first post-service year, and the first complaints of hearing loss did not occur until January 2004, which is approximately 28 years after separation and outside the applicable presumptive period. 38 C.F.R. § 3.307(a). In light of this evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left ear hearing loss manifested within one year of his separation from service, and therefore presumptive service connection is not warranted. 38 C.F.R. §§ 3.307, 3.309(a).

Finally, service connection based on continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309. As stated above, sensorineural hearing loss is encompassed by the listed term "organic disease of the nervous system," and therefore is a chronic disease. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309(a). 

However, continuity of symptomatology has not been shown in this case. As stated previously, while the Veteran has stated that he noticed some hearing loss in service and thereafter, hearing in the left ear was within normal limits upon separation and VA examiners have determined that there was no significant shift in hearing acuity in service. It is also noted that private treatment records dated in 2003 noted that he did not have hearing loss.  Accordingly, service connection based on continuity of symptoms is not warranted.  

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against a finding of a nexus; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


